Exhibit (a)(1)(H) Mannatech, Incorporated Offer to Exchange Certain Outstanding Stock Options for Replacement Stock Options Election and Acceptance Confirmation Form Optionholder Name: You recently elected to participate in the Mannatech, Incorporated Offer to Exchange Certain Outstanding Stock Options for Replacement Stock Options (the “Exchange Offer”).We confirm with this Election and Acceptance Confirmation Form that we have accepted your election to participate and have canceled the eligible options you have properly tendered and not withdrawn pursuant to the Exchange Offer.The table below shows your eligible options that were submitted for exchange and the replacement options that were granted in their place.Replacement option grant documents will be sent to you in a separate mailing. If you have any questions, please send an email to tmorosyuk@mannatech.com or contact Tatiana Morosyukby calling (972)471-7207. Eligible Options Replacement Options Option Grant Date Shares Subject to Option Grant Exercise Price (per share) Option Expiration Date Option Grant Date Shares Subject to Replacement Option Exercise Price (per share) Option Expiration Date Vesting Dates Percentage Vesting Vesting Dates Percentage Vesting
